Citation Nr: 0947070	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-29 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome (CTS) of the left wrist.  

2.  Entitlement to an increased evaluation for chondromalacia 
of the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently rated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to 
April 1991.  

This appeal arises from August 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The August 2005 rating decision granted an 
increased rating to 10 percent for residuals of a left wrist 
sprain including left carpal tunnel syndrome and left elbow 
ulnar neuropathy; and denied increased ratings for 
chondromalacia of the right and left knees.  

In July 2007, the RO determined that there was clear and 
unmistakable error in an earlier rating decision.  The RO 
stated the Veteran's residuals of a left wrist sprain and 
left carpal tunnel syndrome were to be rated separately.  A 
10 percent rating was assigned for residuals of a left wrist 
sprain and a separate 10 percent rating was assigned for left 
carpal tunnel syndrome (CTS).  

The RO in the July 2007 rating decision stated the August 
2005 rating decision erroneously granted service connection 
for left elbow neuropathy.  Service connection for left elbow 
neuropathy was denied.  The Veteran did not file a notice of 
disagreement with the July 2007 rating decision which found 
clear and unmistakable error in the grant of service 
connection for left elbow neuropathy.  For that reason the 
issue is not for appellate consideration at this time.  

The Veteran and his representative appeared and gave 
testimony before the undersigned Acting Veterans Law Judge in 
Washington, D.C. in September 2009.  The Veteran withdrew the 
issues of extension of Paragraph 30 benefits and a higher 
rating for residuals of left wrist sprain at his hearing.  
(T-3,5).  

At the hearing the Veteran again raised a claim for service 
connection for a psychiatric disorder, anxiety and 
depression, as secondary to her service-connected 
disabilities.  She also raised a claim for service connection 
for alopecia which she asserted had been caused by medication 
taken for treatment of her service connected disabilities.  
(T-2).  As those issues have not been developed or certified 
for appellate review they are referred to the RO for 
appropriate action.  

For the above reasons the issues for appellate review are 
limited to those listed on the title page of this decision.  

The issues of a higher rating for left carpal tunnel syndrome 
and chondromalacia of the left knee are being remanded and 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

A March 2005 magnetic resonance imaging (MRI) examination of 
the right knee revealed a right lateral meniscus tear.  VA 
records document the right knee disorder has resulted in 
instability of the right knee.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for instability of the 
right knee have been met.  38 C.F.R. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5258 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSIONS

At her September 2009 Board hearing, the Veteran clarified 
that a 20 percent rating for her right knee disability would 
satisfy her appeal.  Because the Veteran limited her appeal 
to that 20 percent evaluation, and because the Board finds 
that a 20 percent rating is warranted, the Board's action 
constitutes a complete grant of the benefit sought on appeal.  
As such, no discussion of VA's duty to notify and assist is 
necessary. 

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The Board considered that disability of the knees may be 
rating based on both limitation of motion and instability and 
recurrent subluxation.  In this case where there is no 
evidence of arthritis on X-rays of the right knee, the 
criteria for rating the knee based on limitation of motion 
have not been met.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2009).  X-rays taken in July 1991, February 1994, 
November 2003, October and November 2004, April 2005 and an 
MRI of March 2005 do not demonstrate the Veteran has 
arthritis of the right knee.  The applicable criteria for 
rating the Veteran's right knee disorder are as follows:  

Knee, other impairment of:
Recurrent subluxation or 
lateral instability:
Severe
30
Moderate
20
Slight
10

The current rating of 10 percent for the right knee is based 
on slight impairment.  While the VA examinations in November 
2003 and April 2005 failed to reveal any evidence of 
recurrent subluxation or instability, treatment records 
clearly show the Veteran has instability.  November 2004 VA 
treatment records include an examination indicating the right 
knee had a mildly positive McMurray's sign.  She had 
instability and medial and lateral joint line tenderness.  A 
March 2005 VA MRI examination of the right knee revealed a 
lateral meniscus tear.  VA treatment records also document 
the Veteran uses a brace on her right knee.  

Both at her hearing before a Decision Review Officer at the 
RO and before the undersigned the Veteran testified that she 
has instability of the right knee.  (T-4).  The Board finds 
her statements as to the instability of the right knee 
credible and her descriptions of her symptoms those that 
could be observed and reported by a layperson.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the evidence the Board concluded a higher rating of 
20 percent was warranted based on the findings demonstrating 
moderate instability of the right knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  

The Board also considered whether a higher rating 30 percent, 
was supported by the evidence of record.  The VA examiner 
characterized the instability as producing only a mild 
McMurray's.  The Veteran has described only moderate symptoms 
of instability.  Consequently, a higher rating than 20 
percent for instability of the right knee is not warranted.  
The Board notes that the Veteran limited her appeal to a 20 
percent rating at the hearing, albeit under Diagnostic Code 
5258, which provides for a maximum schedular rating of 20 
percent.  See AB v. Brown, 6 Vet. App. 35 (1993).


ORDER

An increased rating to 20 percent for instability of the 
right knee is granted, subject to regulations governing the 
award of monetary benefits.  

REMAND

As to her left wrist disability, the Veteran asserts that she 
warrants a separate 30 percent rating for her neurological 
impairment.  As to her left knee, she asserts that the 
disability is much more disabling than represented by the 
current evaluation.
The Veteran has testified and submitted medical records 
indicating her left carpal tunnel syndrome (CTS) and 
disability of the left knee have increased in severity since 
she was examined by VA.  An electromyography (EMG) 
examination to determine the severity of her left CTS had 
been scheduled at the time of her September 2009 hearing.  
(T-15).  The Veteran and her representative requested she 
additional VA examinations be conducted to determine the 
current severity of her left CTS and left knee 
chondromalacia.  Based on the complaints of worsening of her 
service-connected left CTS and left knee chondromalacia, the 
claims must be remanded to afford the Veteran additional VA 
examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all 
health care providers who have treated 
her since August 2009 for CTS of the left 
wrist and/or chondromalacia of the left 
knee.  With any necessary authorization 
from the Veteran, VA should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran.  

2.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of her left CTS.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
asked to identify the nerve affected and 
indicate whether the CTS results in 
neuritis or neuralgia.  The report should 
specifically comment on whether the hand 
is inclined to the ulnar side, the index 
and middle fingers are more extended than 
normally, whether there is considerable 
atrophy of the muscles of the thenar 
eminence, if the thumb is in the plane of 
the hand (ape hand); if pronation is 
incomplete and defective, if there is 
absence of flexion of index finger and 
feeble flexion of middle finger, whether 
the Veteran can make a fist, if index and 
middle fingers remain extended; whether 
the Veteran cannot flex the distal 
phalanx of thumb, there is defective 
opposition and abduction of the thumb at 
right angles to palm; or if flexion of 
wrist is weakened; and if there is pain 
with trophic disturbances.  The examiner 
is asked to indicate whether there is 
complete or incomplete paralysis.  And if 
paralysis is incomplete whether it is 
severe, moderate or mild.  

3.  The Veteran should be afforded an 
appropriate VA examination to determine 
the current severity of her 
chondromalacia of the left knee.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
determine if there is any X-ray evidence 
of arthritis of the left knee.  If so, 
range of motion of the left knee in 
degrees of arc should be reported.  The 
point at which pain is elicited in range 
of motion should be reported.  The 
examiner is also asked to comment on 
whether there is sufficient pathology to 
support any reports of pain and note any 
visible behavior consistent with pain 
observed during range of motion of the 
left knee.  Any evidence of recurrent 
subluxation or instability should be 
reported.  If there is either recurrent 
subluxation or instability the examiner 
is asked to characterize it as slight, 
moderate or severe.  

4.  Then readjudicate the appeal.  If the 
benefits sought on appeal remain denied 
the Veteran and her representative should 
be provided with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


